Citation Nr: 0508656	
Decision Date: 03/23/05    Archive Date: 04/01/05

DOCKET NO.  03-31 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.

2.  Entitlement to service connection for headaches.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  The veteran had active service from 
September 1963 to January 1967.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran is not currently shown by competent medical 
evidence to have a right knee disorder that is related to 
service.

3.  The veteran is not currently shown by competent medical 
evidence to have headaches that are related to service.


CONCLUSIONS OF LAW

1.  A right knee disorder was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2004).

2.  Headaches were not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2004).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA), which became 
law in November 2000.  The VCAA provides, among other things, 
that the VA shall make reasonable efforts to notify a 
claimant of the evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist the claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2004).  

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of information and evidence needed to 
substantiate and complete a claim.  Collectively, the June 
2003 rating decision as well as the September 2003 Statement 
of the Case issued in connection with these claims have 
notified the veteran of the evidence considered, the 
pertinent laws and regulations, and the reasons his claims 
were denied.  In addition, the RO sent a letter in December 
2002 to the veteran that specifically informed him of the 
substance of the VCAA, including the division of 
responsibilities between the VA and the veteran in obtaining 
the evidence.  

Consistent with 38 U.S.C.A. §5103(a) and 38 C.F.R. §3.159 (b) 
the RO also essentially satisfied the notice requirements to: 
(1) Inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
the VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim, or something to the effect that the claimant should 
"give us everything you got pertaining to your claim."  This 
new "fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159 (b) (1).  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

Second, the VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the veteran's service medical records have been obtained and 
associated with the claims file, as were his VA medical 
records and private medical records.  The veteran was also 
provided the opportunity to testify at a June 2004 hearing 
before the Board.  The veteran and his representative have 
not made the Board aware of any additional evidence that 
needs to be obtained prior to appellate review.  

The Board acknowledges that the veteran has not been afforded 
a VA examination in connection with his claims for service 
connection for a right knee disorder and headaches.  Under 
the VCAA, an examination or medical opinion is considered 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim, but (1) contains competent lay or medical evidence of 
a current diagnosed disability or persistent or recurrent 
symptoms of disability; (2) establishes that the veteran 
suffered an event, injury, or disease in service; and (3) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service-connected disability. 
38 C.F.R. § 3.159(c)(4).

In this case, the Board finds that a VA examination is 
unnecessary to decide the claims because such an examination 
would not provide any more information than is already 
associated with the claims file.  As will be explained below, 
the veteran has not been shown to have had a right knee 
disorder or headaches in service, nor does the evidence of 
record show that he had any injury to which a current right 
knee disorder or headaches could be related.  The record 
contains no probative evidence that demonstrates otherwise.  
VA is not required to provide a medical examination as part 
of the duty to assist a claimant when the record does not 
contain evidence of an in-service event, injury or disease.  
See Duenas v. Principi, No. 03-1251 (Vet. App. Dec. 15, 
2004).  In addition, the Board notes that the medical 
evidence of record does not indicate that the veteran has a 
current diagnosis of a right knee disorder or headaches.  See 
Wells v. Principi, 326 F.3d 1381 (2003) (VA's duty to assist 
veterans in developing claims does not include duty to 
provide a veteran with a medical examination and opinion 
absent evidence of a causal link to service).  

As to other government records, the Board recognizes that the 
veteran testified at his June 2004 hearing before the Board 
that he had been in receipt of Social Security disability 
benefits for two years.  However, he stated that the Social 
Security Administration had only considered cardiac related 
disabilities in making its determination.  As such, the 
veteran's claimed right knee disorder and headaches were not 
contemplated in that decision.  Therefore, Board finds that 
it is unnecessary to obtain the records upon which the Social 
Security Administration decided to award the veteran 
disability benefits.  

Accordingly, the Board concludes that all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained and disposition of the claims on the 
merits is appropriate.

Background and Evidence

The veteran's service medical records do not show any 
complaints, treatment, or diagnosis of a right knee disorder 
or headaches, and they do not document him as being involved 
in any motor vehicle accident.  In particular, the veteran 
was provided an enlistment examination in September 1963 as 
well as a separation examination in January 1967.  In 
pertinent part, those examinations were considered normal and 
did not disclosed any abnormalities of the lower extremities 
or head.  On the Report of Medical History at separation, the 
veteran also denied having a medical history of a trick or 
locked knee or of frequent or severe headaches.  

Private medical records dated from July 1983 to June 1984, 
and from August 1983 to October 1983, indicate that the 
veteran was involved in a car accident many years following 
his separation from service.  He subsequently developed low 
back pain with right sciatica as well as numbness and 
weakness of both lower extremities.  He also experienced 
right leg pain, but there was no mention of a right knee 
disorder or of headaches.

The veteran was afforded a VA general medical examination and 
VA special orthopedic examination in October 1984 in 
connection with a claim for nonservice-connected disability 
pension benefits.  On the general medical examination, he 
gave a history of severe headache and numbness in his legs.  
No pertinent abnormalities were noted on the physical 
examination.  The special orthopedic examination was 
concerned primarily with the veteran's July 1983 low back 
injury with sciatica.  During the examination, he complained 
of sometimes having numbness in both of his legs and 
indicated that his right foot moved involuntarily at times.  
The physical examination did reveal the veteran to have 
difficulty with deep-knee bending as well as with walking on 
his toes and heels and on the inside and outside edges of his 
feet.  He was diagnosed as having a history of traumatic 
injury of the lumbosacral spine with current findings of 
sciatica neuritis and motor changes.  The examiner considered 
the symptomatic sequela to be secondary to the veteran's back 
injury.  There were no documented complaints or diagnosis of 
a right knee disorder or headaches.

In October 1984, the veteran submitted a report of accidental 
injury, received in November 1984, in support of the pension 
claim.  He stated that he had been involved in accident in 
July 1983.  He also sent a report of physical examination 
and/or summary of hospitalization in which Prasit Sri, M.D., 
noted that the veteran had reported having a history that 
included an accident in 1966.  In this regard, he indicated 
that the veteran had been in a one-and-a-half-ton truck that 
overturned resulting in headache and continuous back trouble.  
Dr. Sri listed the veteran's diagnosis as low back pain with 
right sciatica.  The disability pension claim was denied 
based on an administrative determination in June 1985 that 
the injuries from the July 1983 accident were a result of the 
veteran's own willful misconduct.   

In his October 2002 compensation claim, the veteran stated 
that he had been involved in an accident during service, 
which resulted in a right knee disorder and headaches.

In his October 2003 VA Form 9, the veteran further described 
the accident that he had reported being involved in during 
his period of service.  He also stated that he developed 
headaches after colliding heads with another man while 
playing football in service.  In addition, he indicated that 
he previously attempted to file a claim when he was 
discharged, but VA officials had told him that his records 
had been destroyed.

In his June 2004 hearing testimony before the Board, the 
veteran described an accident that occurred in service when 
he was picking up Libyan nationals on the coast of Africa in 
a one-and-a-half-ton truck.  He indicated that two men landed 
on him during the accident, but that he had remained 
conscious.  He reported the accident on the radio, and a 
military fire truck and an ambulance responded to the scene.  
A safety and transportation investigation was also conducted.  
The veteran testified that he was treated at the site of the 
accident, but no one else was injured.  He also said that his 
knee began hurting immediately following the accident and he 
developed headaches one month later.  

The veteran further testified that he had not discussed his 
right knee with any of his doctors and had not been given a 
diagnosis.  The veteran's wife also testified and indicated 
that she had known him for 25 years.  Although she had known 
the veteran when he separated from service, she stated that 
he was just a family friend for the first fifteen years she 
knew him, and as such, she did not see him much.  
Nevertheless, she did indicate that they had been together 
for the last 10 years and that she could clearly give 
information concerning him during that time period.  Both the 
veteran and his wife also described his current 
symptomatology.

Law and Analysis

The veteran contends that he is entitled to service 
connection for a right knee disorder and for headaches.  More 
specifically, he claims that he currently has a right knee 
disorder and headaches that are related to an accident during 
his military service.

The law provides that service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 
3.303, 3.304 (2004).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2004).  In order to establish service 
connection, a claimant must generally submit (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus or relationship between the current disability and 
the in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999).  

When the evidence of record is considered under the 
applicable laws and regulations, the Board concludes that the 
veteran has not presented a basis upon which to establish 
service connection for a right knee disorder or headaches.  
The Board acknowledges the veteran's contention that he was 
involved in an accident during his period of service; 
however, the evidence of record does not document such an 
accident as having occurred, and, most significantly, his 
service medical records do not show any complaints, 
treatment, or diagnosis of a right knee disorder or 
headaches.  Further, his January 1967 separation examination 
did not record any clinical abnormalities of the lower 
extremities or head, and the veteran denied having a medical 
history of a trick or locked knee or frequent or severe 
headaches.  Nor does the medical evidence of record show that 
he sought any treatment for his right knee or for headaches 
in close proximity to his separation from service.  

In addition to the lack of evidence establishing that a right 
knee disorder or headaches manifested during service or 
within close proximity thereto, no competent medical evidence 
has linked any current right knee disability or headaches to 
any symptomatology or accident that occurred during active 
service.  Significantly, the veteran has not submitted any 
post-service medical evidence that indicates he sought 
treatment for or has a current diagnosis of a right knee 
disorder or headaches.  In fact, the veteran testified at his 
June 2004 hearing before the Board that he had not discussed 
his right knee with his doctors, nor had he been given a 
diagnosis.  

As such, the only evidence contained in the claims file is 
the veteran's assertions that he currently has right knee 
disorder and headaches related to service, which he first 
raised when he filed his claims.  Therefore, the medical 
evidence does not demonstrate that the veteran currently has 
a right knee disorder or headaches due to service.  In the 
absence of competent medical evidence of a present disability 
in this case, there can no be no valid claim for service 
connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Therefore, the Board finds that the preponderance of 
evidence is against the veteran's claims for service 
connection for a right knee disorder and headaches.  

Because the preponderance of the evidence is against the 
veteran's claims, the benefit of the doubt provision does not 
apply.  Accordingly, the Board concludes that service 
connection for a right knee disorder and for headaches is not 
warranted.  Although the Board does not doubt the veteran's 
sincere belief that he has currently has a right knee 
disorder and headaches that are related to service, the 
veteran is not a medical professional competent to render an 
opinion on matters of medical etiology or diagnosis and 
absent a professional medical opinion linking a current 
disorder to service, service connection cannot be granted.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).


ORDER

Service connection for a right knee disorder is denied.

Service connection for headaches is denied.



	                        
____________________________________________
	CHARLES E. HOGEBOOM
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


